Citation Nr: 0026881	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  98-11 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than February 24, 
1996, for the grant of service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and E.M.



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1971 to June 
1974.  According to his DD 214, he had over 16 years of prior 
active service.  He died in October 1993.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board initially notes that the appellant failed to report 
for a hearing before a Veterans Law Judge at the RO in June 
2000.  The appellant's request for such a hearing is 
therefore considered withdrawn.  38 C.F.R. § 20.704(d) 
(1999).

The Board also notes that the RO, in a February 1997 rating 
decision, deferred consideration of the issue of entitlement 
to accrued benefits.  The record reflects that no further 
action on this issue has been taken since that time.  This 
matter is therefore referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained. 

2.  The veteran died in October 1993 of lung cancer.

3.  Effective June 9, 1994, respiratory cancers, including 
lung cancer, were added to the list of diseases subject to 
presumptive service connection based on exposure to certain 
herbicide agents in service.
 
4.  A claim for service connection for the cause of the 
veteran's death was not received until February 24, 1997.

5.  Service connection on a presumptive basis for the cause 
of the veteran's death was granted in February 1997.


CONCLUSION OF LAW
The criteria for an effective date earlier than February 24, 
1996, for service connection for the cause of the veteran's 
death have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.114, 3.152, 3.155, 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
appellant is required to comply with 38 U.S.C.A. § 5107(a).

Factual background

The record reflects that the veteran died in October 1993; 
the Certificate of Death, received in November 1993, 
indicates that the cause of the veteran's death was 
cardiorespiratory arrest due to terminal lung carcinoma with 
metastasis.  Diabetes mellitus was listed as a significant 
condition contributing to death.  At the time of the 
veteran's death, service connection was not in effect for any 
disability and the claims file contained no communication 
from the veteran evidencing an intent to claim service 
connection for any disability.

In November 1993, the president of the funeral home 
accommodating the veteran's burial filed an Application for 
Burial Benefits.  The application indicated that the claimant 
(the funeral home) was not alleging that the cause of the 
veteran's death was due to service; the form was cosigned by 
the appellant.  The Application for Burial Benefits was 
thereafter denied later in November 1993, and the appellant 
was notified of this decision.  Thereafter, in December 1993, 
the appellant filed an Application for United States Flag for 
Burial Purposes.  Thereafter, no written communication was 
received from the appellant until February 24, 1997.

On February 24, 1997, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation.  On 
that application, she marked the box indicating that she had 
not previously filed a claim with VA.  By rating action dated 
in February 1997, service connection for the cause of the 
veteran's death was granted.  In granting the appellant's 
claim, the RO noted that the lung cancer from which the 
veteran died qualified as a disease subject to presumptive 
service connection under the provisions of 38 C.F.R. § 3.309 
(1997).  The RO assigned the appellant an effective date of 
February 24, 1997, for service connection for the cause of 
the veteran's death.

In a March 1997 statement, the appellant indicated that she 
had requested benefits from VA in 1993, but had been denied.

In a July 1998 Statement of the Case, the RO granted the 
appellant an effective date of February 24, 1996, for service 
connection for the cause of the veteran's death, based on the 
provisions of 38 C.F.R. § 3.114.  In granting the new 
effective date, the RO explained that the June 9, 1994, 
addition of respiratory cancers to the list of diseases 
subject to service connection on a presumptive basis was a 
liberalizing law, but that the appellant's claim for service 
connection for the cause of the veteran's death was filed 
more than 1 year after the enactment of that liberalizing 
law.
 
In statements on file as well as at her December 1998 hearing 
before a hearing officer at the RO, the appellant did not 
dispute that she first filed a claim for service connection 
for the cause of the veteran's death in February 1997, 
although she essentially argued that VA should have forwarded 
to her a VA Form 21-534 once VA received notice of the 
veteran's death and a completed Application for Burial 
Benefits.  She argued that while a claim by her in 1993 may 
have failed, she would at least have developed a heightened 
awareness of her entitlement to benefits under VA law, and 
therefore would have filed a claim for service connection for 
the cause of the veteran's death immediately after 
respiratory cancers were added to the list of diseases 
presumed to have been caused by exposure to herbicides in 
service.  She testified that she did believe at the time of 
the veteran's death that his death was related to his period 
of service and indicated that she would have filed for 
service connection once she was made aware of her entitlement 
to benefits.  The appellant also testified that when she 
signed the November 1993 Application for Burial Benefits, she 
did not read the information contained therein, and therefore 
did not know that the funeral home president had represented 
that service connection for the cause of the veteran's death 
was not being alleged.

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of dependency and indemnity compensation 
(DIC) based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  Where a service-connected death 
occurs after separation from service, the effective date is 
the first day of the month in which the veteran's death 
occurred if the claim is received within 1 year after the 
date of death; otherwise, it will be the date of receipt of 
the claim.  38 C.F.R. § 3.400(c)(2) (1999).

A specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual under the laws administered by VA.  38 C.F.R. 
§ 3.152(a).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant, may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.  

Where pension, compensation, or DIC is awarded or increased 
pursuant to a liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
Where pension, compensation, or DIC is awarded or increased 
pursuant to a liberalizing law or VA issue which became 
effective on or after the date of its enactment or issuance, 
in order for a claimant to be eligible for a retroactive 
payment under the provisions of this paragraph the evidence 
must show that the claimant met all eligibility criteria for 
the liberalized benefit on the effective date of the 
liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  If a claim is 
reviewed on the initiative of VA within 1 year from the 
effective date of the law or VA issue, or at the request of a 
claimant received within 1 year from that date, benefits may 
be authorized from the effective date of the law or VA issue.  
If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  38 C.F.R. § 3.114 
(1999).

The Board notes that the list of diseases subject to 
presumptive service connection on the basis of exposure to 
certain herbicide agents contained in 38 C.F.R. § 3.309 was 
amended to include respiratory cancers, including lung 
cancer, effective June 9, 1994.  See 59 Fed. Reg. 29724 
(1994) (codified at 38 C.F.R. § 3.309 (e) (1999)).

Although the March 1997 statement by the appellant appears to 
suggest that she first filed a claim for service connection 
for the cause of the veteran's death in 1993, the evidence 
clearly shows that neither the Application for Burial 
Benefits cosigned by the appellant nor the Application for 
United States Flag for Burial Purposes signed by the 
appellant submitted in November 1993 and December 1993, 
respectively, even suggested that the veteran's death was 
service-connected.  Moreover, no further communication from 
the appellant was received until February 1997, at which time 
she indicated that she in fact had not filed a claim with VA 
previously.  While the appellant now contends that she was 
unaware of the contents of the Application for Burial 
Benefits that she cosigned in November 1993, the Board finds 
her testimony on this point to be unpersuasive, to the extent 
that she suggests that she had filed a claim prior to 
February 1997.  The Board therefore concludes that a claim 
for DIC was not received prior to February 24, 1997.  See 
Thompson v. Brown, 6 Vet. App. 436 (1994); Herzog v. 
Derwinski, 2 Vet. App. 502 (1992).

Moreover, while the appellant, through her representative, 
argues that an earlier effective date is warranted because 
several provisions of the VA ADJUDICATION PROCEDURE MANUAL M21-1 
support her contention that VA should have forwarded a VA 
Form 21-534 to her upon learning of the veteran's death, the 
Board notes that the referenced provisions, at most, indicate 
only that the originating agency should forward a VA Form 21-
534 to an identified surviving spouse once it is determined 
by that originating agency that an application for death 
benefits should be furnished.  As discussed above, however, a 
claim for service connection for the cause of the veteran's 
death was not filed until February 1997.  Moreover, service 
connection was not in effect for any disability at the time 
of the veteran's death, and the Certificate of Death for the 
veteran did not show that he had died from a disease which 
was then subject to service connection on a presumptive 
basis.  The Board therefore finds the representative's 
contentions to lack merit.

Although, as discussed above, a claim for service connection 
for the cause of the veteran's death was not received until 
February 24, 1997, the Board nevertheless finds, as did the 
RO, that the correct effective date for the appellant's claim 
is February 24, 1996.  In this regard, the Board notes that 
service connection for the cause of the veteran's death was 
granted based on the presumptive provisions of 38 C.F.R. 
§ 3.309(e), which were effective as of June 9, 1994.  
Pursuant to 38 C.F.R. § 3.114, since the record reflects that 
a claim was not filed until more than 1 year after the 
effective date of the liberalizing law in June 1994, benefits 
may be authorized only for a period of 1 year prior to the 
date of receipt of the appellant's claim.  Accordingly, the 
Board must conclude that entitlement to an effective date 
earlier than February 24, 1996, for the grant of service 
connection for the cause of the veteran's death is not in 
order.






ORDER

Entitlement to an effective date earlier than February 24, 
1996, for service connection for the cause of the veteran's 
death is denied.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

 

